         Case 3:13-cv-30125-PBS Document 476 Filed 06/17/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )                    Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )                    June 17, 2019
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )


              MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING

       Plaintiffs, through undersigned counsel, move for leave to file supplemental briefing

regarding the Court’s inquiries during oral argument on June 11, 2019. Specifically, at the

summary judgment hearing the Court raised the issue of whether a system similar to the one

currently used for post-final order detainees under Zadvydas and the Department of Homeland

Security’s post-Zadvydas regulations may be an appropriate way to resolve this case. Because

the Court has not yet had the benefit of briefing on this specific issue, Plaintiffs seek leave to

provide the Court with supplemental briefing of no more than five pages to address the

mechanics of implementation and effectiveness of this potential remedial scheme. Plaintiffs

propose to file supplemental briefing within seven days of the date on which leave is granted.

       Pursuant to Local Rule 7.1(a)(2), Plaintiffs reached out to Defendants via email on June

13, 2019 to propose that the parties jointly move to seek leave for the parties to file simultaneous

briefing of no more than five pages on this issue. Defendants opposed Plaintiffs’ proposal.
        Case 3:13-cv-30125-PBS Document 476 Filed 06/17/19 Page 2 of 3



June 17, 2019
Respectfully submitted,

By: _/s/ Michael J. Wishnie________


Harpreet Ahuja, Law Student Intern*   Anant K. Saraswat (BBO# 676048)
Aseem Mehta, Law Student Intern       Michelle Nyein (BBO# 685870)
Javier Heres, Law Student Intern*     Wolf, Greenfield & Sacks, P.C.
Alden Pinkham, Law Student Intern     600 Atlantic Avenue
Bianca Rey, Law Student Intern        Boston, MA 02210
Michael Tayag, Law Student Intern     Tel: 617-646-8000
Michael Wishnie (BBO# 568654)         Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.      anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800                 Michael K.T. Tan†
Fax: (203) 432-1426                   ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org        125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      212-519-7848 (p)
Ahilan T. Arulanantham†               212-549-2654 (f)
ACLU Immigrants’ Rights Project       mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                 Counsel for Plaintiffs
213-977-5211                          *Law student appearance forthcoming.
                                      †
aarulanantham@aclusocal.org             Admitted pro hac vice.
         Case 3:13-cv-30125-PBS Document 476 Filed 06/17/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on June 17, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

                                               /s/ Michael J. Wishnie____

                                               Michael J. Wishine
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520
                                               P: (203) 432-4800
                                               F: (203) 432-1426
